 PATSY BEE, INC.Patsy Bee, Inc. and Northwestern District Councilof the International Lades Garment Workers'Union, affiliated with International Ladies Gar-ment Workers' Union, AFL-CIO. Cases 17-CA-8835, 17-CA-8884, and 17-RC-8710April 20, 1983SUPPLEMENTAL DECISION ANDORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn June 2, 1980, the National Labor RelationsBoard issued a Decision and Order in the above-entitled proceeding,' in which the Board found,inter alia, that Respondent violated Section 8(aX)(1)of the Act, and ordered that Respondent cease anddesist therefrom and take certain affirmative actionto remedy the unfair labor practices, including,inter alia, bargaining, upon request, with the Unionas the exclusive collective-bargaining representativeof the employees in the appropriate unit. With re-spect to Case 17-RC-8710 the Board set aside theresults of the election held on March 27, 1979; and,as no question concerning representation existed inview of the order requiring bargaining with theUnion, found it unnecessary to pass on the Union'sobjections and ordered that the petition in Case 17-RC-8710 be dismissed.Thereafter, Respondent filed a petition forreview of the Board's Order with the U.S. Courtof Appeals for the Eighth Circuit, and the Boardfiled a cross-application for enforcement of itsOrder. On July 22, 1981, the court granted Re-spondent's petition, denied enforcement of theBoard's bargaining order,2 and remanded the case' 249 NLRB 976.s In denying the Board's bargaining order, the court did not par onthe uncontested (aX)(l) violations. Pursuant to this the Board sought anamended judgment seeking enforcement of this part of its order whichthe court issued on December 16, 1981.back to the Board. By letter dated August 4, 1982,the parties were advised that in light of the court'sdenial of enforcement of the bargaining order, theBoard was considering the direction of a new elec-tion, and that all parties were invited to file state-ments of position with regard to this contemplatedaction due on or before August 23, 1982. OnAugust 20, 1982, the Employer filed a statement ofposition, contending that, because of substantialturnover in the bargaining unit, the Board shouldnot order a second election.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.We, having duly considered the matter, acceptthe court's opinion as the law in Cases 17-CA-8835 and 17-CA-8884. With respect to Case 17-RC-8710, we hereby adopt the AdministrativeLaw Judge's finding that the Employer interferedwith the employees' free choice in the election bythreatening the employees with loss of employmentand the withholding of benefits because of theirunion activity. We shall sustain, therefore, theUnion's Objection 2, set aside the election held onMarch 27, 1979, and direct a second election.ORDERIt is hereby ordered that the bargaining orderissued in Cases 17-CA-8835 and 17-CA-8884 be,and it hereby is, rescinded.IT IS FURTHER ORDERED that the petition in Case17-RC-8710 be, and it hereby is, reinstated, thatthe election previously conducted herein on March27, 1979, be, and it hereby is, set aside, and thatCase 17-RC-8710 be, and it hereby is, remanded tothe Regional Director for Region 17 to conduct asecond election as directed below.[Direction of Second Election and Excelsior foot-note omitted from publication.]266 NLRB No. 116635